IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                           )        No. 80807-9-I
                                               )
                       Respondent,             )
                                               )        DIVISION ONE
                       v.                      )
                                               )
RONALD JAMES LINDAHL,                          )
                                               )        UNPUBLISHED OPINION
                       Appellant.              )
                                               )

      MANN, C.J. — Ronald Lindahl appeals his conviction for domestic violence

assault in the second degree with aggravating circumstances. He contends that the

court denied him of his right to an unbiased jury, that the court should not have

enhanced his sentence, and that the court violated his right to present a defense when

excluding evidence. We affirm.

                                               FACTS

      Lindahl was charged by amended information with assault in the first degree—

domestic violence and assault in the second degree—domestic violence against his




         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80807-9-I/2


wife, Cynthia Lindahl. 1 The second degree assault charge included the aggravating

circumstances of injuries substantially exceeding the level of bodily harm necessary to

satisfy the elements of the crime. Testimony at trial established the following.

        Lindahl and Cynthia married in 2002. Both Lindahl and Cynthia suffered from

alcohol addiction. Lindahl had a history of being physically violent to Cynthia when

drunk. In 2013, Cynthia called the police after Lindahl hit her in the face. Lindahl was

convicted of assault in the fourth degree and the court ordered him to undergo alcohol

treatment and anger management.

        In 2012, Cynthia attempted to commit suicide and stabbed herself in the stomach

with a butcher knife. Lindahl sought help from their neighbor, a former nurse named

Virginia Thorsvig. “Ashamed,” Cynthia initially told Thorsvig that Lindahl stabbed her.

However, Cynthia later told police her wound was self-inflicted and Lindahl was not

arrested.

        On January 6, 2018, Cynthia called Thorsvig, and left her a message, stating that

she had a head injury, and requested Thorsvig call 911, which she did. Police

conducted a welfare check on the Lindahl residence, and noticed that Cynthia had

redness and bruising under her left eye, and bruising on her left arm. When questioned

by police, Lindahl told officers that Cynthia was always falling and had fallen in the

bedroom the previous week. Cynthia declined medical attention and the officers left.

        On January 9, 2018, Cynthia came to Thorsvig’s door and asked her to call her

daughter. Cynthia was bruised and barefoot. Police arrived at the Lindahl residence,



        1Because the parties share the same surname, this opinion refers to Cynthia by her first name.
No disrespect is intended.

                                                -2-
No. 80807-9-I/3


finding the house in disarray. Cynthia had a bruised, swollen face, and additional

bruising on her body. Cynthia had significantly more injuries than she had on January

6. Medics treated Cynthia and she told them she was too scared to say something to

the medics on January 6.

       Cynthia then went to the hospital and told hospital staff that her husband

assaulted her. Cynthia said Lindahl kicked the back of her head and punched her in the

face. Doctors determined that Cynthia had two black eyes and bruising across her

nose. After a computed tomography (CT) scan, doctors determined that she had a

subdural hematoma, bleeding under the skull, which can be life threatening. The

bleeding had moved her brain 8 millimeters, which can result in brain damage or death.

Cynthia also had a dislocated, fractured shoulder, and bruising on her arms and legs.

          After suffering a seizure, Cynthia was transferred to Harborview Medical Center

(Harborview) where she underwent a craniotomy, and doctors discovered two subdural

hematomas, caused from a combination of acute and chronic bleeding. At Harborview,

Cynthia also underwent facial surgery to repair her nose which had been crushed in five

places.

       While Cynthia initially told police that she fell and hurt herself, she later reported

and testified at trial that over the course of several days, Lindahl brutally assaulted her.

Lindahl began assaulting Cynthia after she jokingly told Lindahl she was having an affair

with a celebrity. He slammed her head into the kitchen cupboards about 10 times,

pushing her head into the drawer handle. Lindahl then kicked her into the door, and

then kicked her down two stairs onto a cement floor. Cynthia said she did trip and fall in

the bedroom during the course of the assault. After Cynthia fell, Lindahl proceeded to

                                           -3-
No. 80807-9-I/4


pound her head into the dresser until she fell onto the floor. Lindahl tried to drag

Cynthia up, giving her a bad carpet burn. Frustrated that Cynthia was unable to get up,

Lindahl stomped and kicked her as she lay on the floor for days. She was unable to

move and soiled herself. Finally, Cynthia mustered the strength to run to Thorsvig’s

house for help.

       Police arrested Lindahl on January 9, 2018. After being read his Miranda 2 rights,

Lindahl provided police with a written statement saying that after Cynthia told him she

cheated on him, they were drinking, and she fell four times onto the kitchen stove and

table. During the course of the interview with the officer, Lindahl said both “I didn’t do

anything,” and “I’m guilty.” He said he did not seek medical help for Cynthia because he

was afraid of being arrested. Police photographed bruising and scrapes on Lindahl’s

chest, bruising on his elbow, and a scrape on his nose.

       On January 10, 2018, Detective John Free interviewed Lindahl. Lindahl said that

both he and Cynthia were drinking, she said she had an affair, and it “just got ugly.”

Lindahl alternated between denying hitting Cynthia and saying she fell and hit her head,

to admitting he “must have done something.” He did admit he hit Cynthia, but he

characterized it as “shoving and pushing.” Lindahl wrote a letter to Cynthia at Detective

Free’s suggestion, where he said: “So sorry for what happened. I should have never

hit or kicked you. I love you so much. Please forgive me. I do love you and you do

deserve much better.”




       2   Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966).


                                                 -4-
No. 80807-9-I/5


        From late February to early March, Lindahl left repeated voicemails on Cynthia’s

phone, which she gave to police. Lindahl alternated between professing his love for

Cynthia, begging her to call him, and threatening her and cursing at her.

        Pretrial, the defense moved to introduce three instances of Cynthia’s self-harm:

two instances of Cynthia shooting herself in 1984 and 1996 before she met Lindahl, and

the 2012 stabbing incident. After a lengthy ER 404(b) analysis on the record, the court

allowed the defense to introduce evidence of the 2012 stabbing, but tentatively

excluded evidence of the shooting incidents, based on the remoteness in time and

minimal probative value. 3

        At trial, Cynthia testified about the assault in detail and the lasting brain damage

she suffered as a result. Lindahl denied hitting Cynthia, instead claiming she fell

repeatedly and ran into items while drunk, and she kicked him. A defense hired

pathologist testified that subdural hematomas are more common in elderly people and

alcoholics, and concluded that Cynthia’s injuries could have been caused either by

someone accidentally falling and striking their head, or having their head intentionally

slammed into a fixed object.

        The court played Lindahl’s recorded interview with Detective Free for the jury.

The court admitted over 20 voicemails that Lindahl left for Cynthia between February

23, 2018 and March 5, 2018.



         3 At the conclusion of the ER 404(b) hearing, the trial court concluded: “given the remoteness in

time and the lack of information I have about it, . . . I think it’s got minimal probative value to the
defense—that I would not allow it in. But I’m going to let you get more information about this if you want.
And if you want, we can actually hear testimony outside the presence of the jury about these incidents so
that I can have more information about it to make that decision. But . . . my inclination at this point is to
exclude that evidence based on a 404(b) analysis.”

                                                  -5-
No. 80807-9-I/6


       The jury found Lindahl not guilty of assault in the first degree, but guilty of assault

in the second degree. The court imposed an upward exceptional sentence of 48

months based on the jury’s special verdict finding that Cynthia’s injuries substantially

exceeded the level of bodily harm necessary to constitute substantial bodily harm.

       Lindahl appeals.

                                         ANALYSIS
   A. Biased Juror

       Lindahl argues that the trial court denied him his right to a fair trial by denying his

motion to remove a juror for cause. We disagree.

       We review the trial court’s voir dire decisions for an abuse of discretion. State v.

Davis, 141 Wn.2d 798, 826, 10 P.3d 977 (2000). “Therefore, absent an abuse of

discretion and a showing that the rights of an accused have been substantially

prejudiced, a trial court’s ruling on the scope and content of voir dire will not be

disturbed on appeal.” Davis, 141 Wn.2d at 826.

       Potential jurors answered a questionnaire to expose any issues with their ability

to serve on the jury. Juror 9 noted that she had experience working with domestic

violence, and that she might slightly favor the accuser. She answered “yes,” to the

following question: “Is there a reason that you would be unable to be fair and impartial

to both sides in a case involving an accusation of domestic violence,” explaining

“Having worked in Emergency Room settings with DV victims my experience may bias

me in favor of the accuser.”

       During individual questioning, juror 9 elaborated:

       My experience has pretty much entirely been in the domestic violence
       area, anyway, entirely done working with people who are accusers,

                                           -6-
No. 80807-9-I/7


       victims. And so that’s been all of my experience in this area. And so my
       bias is that a person is coming forward to report domestic violence, I think
       that it’s more likely than not that there’s something there. So that’s just
       the truth of my bias as I (inaudible) to my—to be as honest as possible in
       my reaction to that question.

       After the trial court explained the role of a juror to juror 9, and explained that she

needed to consider only the evidence brought to her in the courtroom without letting her

biases interfere, juror 9 said “I would hope that I could do that.” The court pressed her

further and she answered “Well, I think I can, but I also want to be honest about what I

think my leanings might be coming into this. So yes, certainly I do think I have the

capacity to do that, Your Honor.” After being questioned by defense counsel, and

acknowledging her own biases, juror 9 said she could still serve on the case, stating “I

also know that coming here as a juror, that I need to listen to the facts as they would be

presented to me in the case and make a decision based on that. And I believe that I

could do that.”

       The trial court denied defense counsel’s motion to strike juror 9 for cause.

Defense counsel then used one of its peremptory challenges 4 to excuse juror 9.

Defense counsel used all eight peremptory challenges.

       A defendant is guaranteed the right to a trial by an impartial jury under the Sixth

and Fourteenth Amendments to the United States Constitution. Davis, 141 Wn.2d at

824. In Washington, this includes the accused’s right to an unbiased and unprejudiced

jury. Davis, 141 Wn.2d at 824. Seating an actually biased juror is a manifest

constitutional error requiring reversal. State v. Irby, 187 Wn. App. 183, 197, 347 P.3d

1103 (2015).

       4   The court gave each side eight peremptory challenges.

                                                -7-
No. 80807-9-I/8


       Actual bias provides a basis to challenge a juror for cause. State v. Guevara

Diaz, 11 Wn. App. 2d 843, 855, 456 P.3d 869 (2020) (quoting RCW 4.44.170(2)). A

juror’s “equivocal answers alone do not require a juror to be removed when challenged

for cause, rather, the question is whether a juror with preconceived ideas can set them

aside.” State v. Noltie, 116 Wn.2d 831, 839, 809 P.2d 190 (1991).

       Lindahl contends that because the court denied the for-cause challenge, he was

forced to use a peremptory challenge, requiring reversal under the Washington

Constitution. Lindahl urges us to follow State v. Parnell, 77 Wn.2d 503, 508, 463 P.2d

134 (1969) abrogated by State v. Fire, 145 Wn.2d 152, 34 P.3d 1218 (2001). In Parnell,

our Supreme Court held that if a trial court erroneously denies a challenge for cause,

thus forcing the defendant to exercise a peremptory challenge to remove the juror, the

error is presumptively prejudicial and requires reversal if the defendant subsequently

exhausts his or her peremptory challenges. 77 Wn.2d at 508.

       Subsequent to Parnell, in United States v. Martinez-Salazar, 528 U.S. 304, 311,

120 S. Ct. 774, 777-80, 145 L. Ed. 2d 792 (2000), the United States Supreme Court

held that peremptory challenges “are not of federal constitutional dimension” and the

federal constitutional right to an impartial jury is not violated when a trial court denies a

challenge for cause and the defendant then uses a peremptory challenge to strike the

challenged juror. Later the same year, Washington explicitly adopted the holding

of Martinez-Salazar in State v. Roberts, 142 Wn.2d 471, 517, 14 P.3d 713 (2000). The

court held that “[i]t is well established that an erroneous denial of a challenge for cause

may be cured when the challenged juror is removed by peremptory” and that “[s]o long

as the jury that sits is impartial, the fact that the defendant had to use a peremptory

                                           -8-
No. 80807-9-I/9


challenge to achieve that result does not mean the Sixth Amendment was violated.”

Roberts, 142 Wn.2d at 518.

         In Fire, our Supreme Court explicitly abrogated Parnell. 5 A five-justice majority,

relying on Martinez-Salazar, held that the erroneous denial of a challenge for cause is

not a due process violation under the federal constitution. The majority also addressed

the implication that while the defendant “may not have had any grounds for relief under

the United States Constitution and federal case law, he does under the Washington

Constitution and Washington case law.” Fire, 145 Wn.2d at 159. The majority held that

there is no difference between the right to an impartial jury guaranteed under the federal

constitution and that guaranteed under the Washington constitution, and thus no reason

to analyze whether the defendant’s state constitutional rights were violated.

         No Washington case has thus far recognized a difference between the
         right to an impartial jury guaranteed under the federal constitution and that
         guaranteed under the Washington constitution . . . Thus, Washington law
         does not recognize that article I, section 22 of the Washington State
         Constitution provides more protection than does the Sixth Amendment to
         the United States Constitution. Hence, Martinez-Salazar defines the
         scope of a defendant’s right to an impartial jury in this situation.

Fire, 145 Wn.2d at 163. 6

         5 Justice Alexander concurred with the result in Fire. He wrote a separate concurring opinion to
state his belief that Parnell had not been tacitly abandoned, as the majority suggested, but instead
remained good law up until Fire.
         6 Subsequent cases addressing the issue have followed the reasoning in Fire. See, e.g., Hill v.

Cox, 110 Wn. App. 394, 410, 41 P.3d 495 (2002) (“[E]ven if a juror should have been excused for cause,
once a peremptory challenge is exercised, some showing that a biased juror actually sat on the case is
required.”); State v. Yates, 161 Wn.2d 714, 746, 168 P.3d 359 (2007) abrogated by State v. Gregory, 192
Wn.2d 1, 427 P.3d 621 (2018) (“[W]here a defendant exercises a peremptory challenge after the court
denies a defense motion to excuse the juror for cause, any potential violation of the defendant’s Sixth
Amendment right to an impartial jury is cured.”); In re Pers. Restraint of Stockwell, 160 Wn. App. 172,
181, 248 P.3d 576 (2011) (“As long as the selected jury is impartial, the fact that Stockwell had to use a
peremptory challenge to ensure that result does not violate his right to an impartial jury.”); State v. Clark,
170 Wn. App. 166, 194, 283 P.3d 1116 (2012) (“A defendant must demonstrate prejudice as a result of
the court’s failure to strike a juror for cause . . . If the challenged juror did not ultimately sit on the jury, the
defendant cannot show prejudice.”); State v. Schierman, 192 Wn.2d 577, 632, 438 P.3d 1063
(2018) (“Where a trial court erroneously denies a defendant’s for-cause challenge and the defendant is

                                                      -9-
No. 80807-9-I/10


        Lindahl argues that Fire was based on federal constitutional law and therefore

did not consider that the Washington Constitution guarantees greater protection. But

the majority in Fire was clear that there is no difference between the right to an

impartial jury guaranteed under the federal constitution and that guaranteed under

the Washington constitution. 7 Fire, 145 Wn.2d at 163. And Lindahl cites no cases in

support of the proposition that the state constitutional right to a fair and impartial jury

in article I, section 21 and 22 is greater than that afforded under the Sixth

Amendment. See, e.g., State v. Munzanreder, 199 Wn. App. 162, 174, 398 P.3d

1160 (2017) (“In nearly 100 years, our state has yet to recognize any state or local

concern with respect to a defendant’s right to an impartial jury that would justify




forced to use a peremptory challenge to cure the trial court’s error, his rights are not violated so long as
he is subsequently convicted by a jury on which no biased juror sat.”).
          7 Justice Alexander joined in this result, and also separately wrote that the state constitutional

right to a fair and impartial jury was co-extensive with the federal right:

        The Court’s decision in Martinez-Salazar makes perfect sense to me and is a far better
        rule than that which we enunciated in Parnell. More importantly, the rule does not
        trample on any constitutional rights guaranteed by the Sixth Amendment to the United
        States Constitution or Washington Constitution article I, sections 21, 22 . . .

        The language of article I, section 22 of our state constitution is similar to that of the Sixth
        Amendment and has been construed to ensure and protect one’s right to a fair and
        impartial jury. State v. Davis, 141 Wn.2d 798, 855, 10 P.3d 977 (2000). In
        addition, Washington Constitution article I, section 21 states that a defendant has a right
        to be tried by an impartial 12 person jury. State v. Gentry, 125 Wn.2d 570, 615, 888 P.2d
        1105 (1995) (applying Wash. Const. art. I, § 21). Neither provision provides that a
        person has a right to a jury containing a particular juror or jurors. I subscribe to the view
        that these constitutional rights are not infringed when a defendant exercises a
        peremptory challenge to cure an erroneously denied for cause challenge. Like the United
        States Supreme Court, I would hold that unless a defendant can show prejudice, the
        mere fact that one uses his or her peremptory challenge to cure a wrongfully denied for-
        cause challenge does not establish a constitutional violation.

Fire, 145 Wn.2d at 167.


                                                   -10-
No. 80807-9-I/11


interpreting article I, section 22 differently than how federal courts have interpreted

the Sixth Amendment.”).

       Fire is binding authority. Because juror 9 did not sit on the jury, Lindahl

cannot show that the jury was biased. Further, Lindahl is unable to demonstrate that

the trial court abused its discretion in denying the for-cause challenge. While juror 9 did

indicate that she had some biases that she was aware of, she clearly told the court that

she would be able to set aside those biases and focus on the evidence offered.

Ultimately, Lindahl cannot show any prejudice with his jury warranting reversal.

   B. Enhanced Sentence

       Lindahl next argues that the trial court erred in enhancing his sentence because

the verdict form does not properly instruct the jury on the aggravating circumstances.

We disagree.

       We review alleged instructional errors de novo. State v. Sibert, 168 Wn.2d 306,

311, 230 P.3d 142 (2010). We review jury instructions and special verdict forms under

the same standard. State v. Fehr, 185 Wn. App. 505, 514, 341 P.3d 363 (2015). “Jury

instructions are proper when they permit the parties to argue their theories of the case,

do not mislead the jury, and properly inform the jury of the applicable law.” State v.

Barnes, 153 Wn.2d 378, 382, 103 P.3d 1219 (2005). Jury instructions must inform the

jury that the State bears the burden of proving every essential element of the crime

charged. State v. Johnson, 180 Wn.2d 295, 306, 325 P.3d 135 (2014).

       Lindahl objected to the State’s proposed instruction for assault in the second

degree, specifically challenging the language “Whether the victim’s injuries substantially

exceeded the level of bodily harm necessary to constitute substantial bodily harm.”

                                          -11-
No. 80807-9-I/12


The court agreed to modify the instructions, consistent with the defense theory that

Cynthia had also injured herself over the days. The court instructed the jury to consider

“whether the victim’s injuries caused by the defendant substantially exceeded the level

of bodily harm to constitute substantial bodily harm.” (Emphasis added).

       Lindahl did not object to the special verdict form, which states “Did the victim’s

injuries substantially exceed the level of bodily harm necessary to constitute substantial

bodily harm, as defined in these instructions for Count II.” Lindahl raised the issue for

the first time in the motion for a new trial.

       Lindahl has failed to preserve this error on appeal as the special verdict form

incorporated the jury instruction that Lindahl requested. “Under the doctrine of invited

error, even where constitutional rights are involved, we are precluded from reviewing

jury instructions when the defendant has proposed an instruction or agreed to its

wording.” State v. Winings, 126 Wn. App. 75, 89, 107 P.3d 141 (2005). Even if he had

preserved this issue on appeal, the special verdict form correctly states the law because

it incorporates the defense instruction specifying that only those injuries caused by the

defendant could be considered in determining whether they substantially exceeded the

level of bodily harm necessary to constitute substantial bodily harm.

   C. Exclusion of Evidence

       Lindahl finally argues that the court violated his right to present a defense when it

excluded evidence of Cynthia’s acts of self-harm that predated their relationship. We

disagree.

       We review evidentiary decisions for an abuse of discretion. State v. Castellanos,

132 Wn.2d 94, 97, 935 P.2d 1353 (1997). Evidence is relevant if it has “any tendency

                                            -12-
No. 80807-9-I/13


to make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.” ER 401.

The trial court considers whether the probative value of prejudicial evidence is

outweighed by its prejudicial effect under ER 403. Evidence of other acts are

admissible to show an absence of mistake or an accident. ER 404(b). Evidence of an

accident is admissible only when the defendant denies the crime, and affirmatively

asserts that the victim’s injuries occurred by happenstance or misfortune. State v. Roth,

75 Wn. App. 808, 819, 881 P.2d 268 (1994).

        When Lindahl moved to admit three instances of Cynthia’s self-harm to support

his theory that she injured herself under ER 404(b), the court only allowed the defense

to introduce evidence of the 2012 stabbing incident. The court reasoned that the

shooting incidents were 23 and 35 years ago, they had nothing to do with Lindahl, and

had minimal probative value to the defense. The court admitted the 2012 incident as it

involved Lindahl, and was applicable to his theory that Cynthia’s injuries were self-

inflicted.

        Lindahl cannot demonstrate that the court abused its discretion by tentatively

excluding this evidence based on the limited details Lindahl presented regarding the

1984 accidental shooting incident or the 1996 possible suicide attempt. First, the court

made clear that its ruling was only tentative and that Lindahl and his counsel could

request an evidentiary hearing to present additional information if they wanted the court

to consider admitting that evidence. A defendant waives a challenge to an alleged

evidentiary error by failing to seek a final ruling on a tentative ruling on a motion in

limine. State v. Riker, 123 Wn.2d 351, 369, 869 P.2d 43 (1994). Here, the court did not

                                           -13-
No. 80807-9-I/14


definitively exclude this evidence. It stated “my inclination at this point is to exclude that

evidence based on [an ER] 404(b) analysis.”

       Second, even if the error were not waived, Lindahl has not demonstrated an

abuse of discretion. Both shooting incidents occurred long before Cynthia and Lindahl

met, and had nothing to do with their relationship. Lindahl argues that the evidence was

relevant because it would overcome a jury’s reluctance to believe anyone could harm

themselves so seriously and it demonstrated a pattern of self-harming behavior to gain

attention. But defense counsel indicated below that the 1984 shooting was accidental

and the 1996 shooting may have been a suicide attempt. There is simply insufficient

evidence to demonstrate the two incidents proved that Cynthia had a pattern of inflicting

injuries on herself to gain attention. And their remoteness in time and lack of

connection to Lindahl, or the crime at issue, significantly reduced even further any

potential probative value the evidence would have had. Lindahl was able to sufficiently

argue his theory that Cynthia injured herself and blamed Lindahl for these self-inflicted

injuries through his own testimony and with evidence of the 2012 stabbing incident.

       Affirmed.




WE CONCUR:




                                           -14-